Citation Nr: 1746774	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue.

2.  Entitlement to service connection for a disability manifested by gastrointestinal signs or symptoms other than bowel dysfunction.

3.  Entitlement to service connection for a disability manifested by joint and muscle pain.

4.  Entitlement to service connection for a disability manifested by abnormal weight loss/gain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1991 to August 1991 and from November 1993 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma and Houston, Texas.  Jurisdiction of this case currently resides with the Houston RO.

In October 2015, the Board remanded the appeal for additional development.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In August 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a disability manifested by fatigue and a disability manifested by joint and muscle pain are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's gastroesophageal reflux disease (GERD) did not manifest in service and is otherwise unrelated to service or a service-connected disability.

2.  The evidence shows that the Veteran does not have a current diagnosed disability manifested by abnormal weight loss and/or weight gain.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability manifested by gastrointestinal signs or symptoms other than bowel dysfunction, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for a disability manifested by abnormal weight loss/gain have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's October 2015 remand, a statement of the case was issued, which the Veteran subsequently perfected, and which led to the issues currently on appeal.  Pursuant to the Board's August 2016 remand, outstanding VA treatment records were associated with the claims file and VA examinations and etiological opinions were obtained, which, for reasons discussed below, the Board finds adequate.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

As a preliminary matter, the Board notes that it has attempted to characterize the issues on appeal broadly in order to afford the Veteran every benefit under applicable laws and regulations.  The Board notes, however, that the Veteran's statements regarding the nature and characteristics of the claimed disabilities at issue in this case have been frequently vague and unclear.  In his initial June 2011 claim, the Veteran claimed entitlement to service connection for, inter alia, "abnormal weight loss," "gastrointestinal signs," and "[G]ulf [W]ar [S]yndrome," even though there is no indication he served in Southwest Asia.  In a March 2013 notice of disagreement, the Veteran indicated that medications that he was taking for service-connected disabilities caused acid reflux and that medications and procedures he had undergone had resulted in both weight loss and weight gain.  At the March 2014 hearing, the Veteran noted that the weight changes were secondary to medication that he was taking for his back but that the gastrointestinal disorder was irritable colon syndrome which a private doctor had told him was related to nerve damage from his back disorder.  At the time of the hearing, however, the Veteran was already service-connected for bowel dysfunction associated with thoracolumbar intervertebral disc syndrome.

In sum, therefore, the Veteran primarily appears to be claiming entitlement to service connection for (1) an acid reflux disorder, such as GERD, that is a result of medication taken for service-connected disabilities; and (2) a disability characterized by abnormal weight changes that is a result of medication and/or procedures related to his service-connected disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Veterans who served in the Southwest Asia Theater of Operations during the Persian Gulf War may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2016).  In this case, and as noted above, the Veteran's DD-214s and personnel records show that his only foreign service took place in Korea.  Accordingly, the provisions relating to compensation for certain disabilities occurring in Persian Gulf veterans are not for application and the Board will not discuss this theory of service connection further.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Gastrointestinal Signs or Symptoms Other than Bowel Dysfunction

As noted above, the Veteran's claim for gastrointestinal signs or symptoms appears to essentially be a claim for GERD based on his statements and considering that he is already service connected for bowel dysfunction associated with thoracolumbar intervertebral disc syndrome.  The Veteran has a current diagnosis of GERD and as such has met the current disability requirement.  The dispositive issue is therefore whether GERD is in some way related to service or is secondary to any service-connected disability.  There is one opinion on this matter.

At a November 2016 VA examination, the Veteran reported symptoms of pyrosis, reflux, regurgitation, nausea and sleep disturbance caused by esophageal reflux, which the examiner noted had been diagnosed as GERD.  After reviewing the claims file and examining the Veteran, a VA physician concluded that it was less likely than not that GERD was incurred in or caused by service.  He noted that although the Veteran had a history of GERD diagnosed by VA in 2015, there was no documentation of this condition while in service.  In a November 2016 addendum, the examiner clarified that he had considered whether there was any evidence in the claims file that could connect the present condition to a prior condition or situation which may have led to its development but that a review of the Veteran's service treatment records did not reveal anything that could have led to the future development of GERD.  The examiner also concluded that none of the Veteran's service-connected disabilities have any direct organic relationship to the Veteran's current GERD and that the medication on his active problem list are given at safe doses and with instructions to minimize irritation to the gastrointestinal tract, i.e., "take with food or milk," and that none of his medications should cause GERD if taken as directed.

The Board's review of the claims file shows only an August 1991 service treatment record noting that the Veteran suffered gastroenteritis following a hernia.  Service treatment records are otherwise negative for any complaints or treatment relating to GERD.  At his January 1995 separation examination, the Veteran denied frequent indigestion and stomach, liver, or intestinal trouble and the examiner noted a normal abdomen and viscera.  Post-service, at an August 1995 VA examination, the Veteran denied a history of hospitalizations, surgeries, or illnesses.  The claims file is otherwise negative for evidence relating the Veteran's GERD to service or a service-connected disability.  The only such evidence consists of the Veteran's lay assertions.

Hence, as the November 2016 opinion is consistent with the evidence of record and was provided by a physician following a thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner did not employ the exact language of the applicable VA regulations, it is clear, based on his supporting rationale, that his conclusion was that GERD did not onset during either period of the Veteran's active duty, nor was it caused or aggravated by service-connected disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Regarding the Veteran's lay assertions that GERD is related to service or was caused or aggravated by service-connected disability, the Board does not find his statements competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or current diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of the Veteran's GERD is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms such as acid reflux and nausea, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how GERD was caused are not competent evidence.

In sum, therefore, the preponderance of the evidence weighs against a finding that the Veteran's GERD was caused or incurred in either period of service, or was caused or aggravated by service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b).

Abnormal Weight Loss/Gain

As discussed above, the Veteran also claims entitlement to service connection for a disability characterized by abnormal weight changes which he has also attributed to his service-connected disabilities.  For reasons discussed below, the Board finds that the Veteran does not have a current diagnosed disability manifested by abnormal weight loss/gain.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the preponderance of the evidence of record is against finding that the Veteran has a current diagnosed disability manifested by abnormal weight loss/gain.  He has not submitted any statements or testimony indicating what type of disability he believes he has.  Rather, he has asserted that he has experienced weight changes as a result of his service-connected disabilities.  Although it is true that his weight has not remained constant throughout the pendency of the claim, there is no indication that these changes are manifestations of an underlying diagnosed disability.  The Board's review of the claims file, which includes extensive private and VA treatment records, does not reveal any diagnosed disorder manifested by abnormal weight changes.

Moreover, in August 2016, the Board requested a medical opinion to address whether there was any currently diagnosed disability manifested by abnormal weight changes.  At a November 2016 VA examination, the Veteran reported that he had been gaining weight at "an alarming rate."  The examiner noted, however, that weight measurements indicated that he had only gained about 15 pounds in the last year and that this was largely due to the Veteran's sedentary lifestyle which was a result of his current health issues that limit his physical activity.  The examiner further observed that the Veteran had not been diagnosed with any endocrine disorder and that he did not have a history of metabolic syndrome, diabetes, or a thyroid problem.  In other words, although his weight fluctuated somewhat, there was no underlying disability characterized by abnormal weight changes.

Hence, as this opinion is consistent with the evidence of record and was provided by a physician following an examination of the Veteran, thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Although not specifically stated as such, it is clear that his conclusion was that the Veteran's weight gain was not the result of an underlying disability manifested by abnormal weight loss/gain, and that the weight gain did not constitute a disability in and of itself.  See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.

The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit compensation for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  As the preponderance of the medical evidence shows that the Veteran does not have a current disability manifested by abnormal weight loss/gain, there is no valid claim for service connection.  Id.

While the Veteran is certainly competent to report weight changes, to the extent he has claimed that such weight changes are the result of an underlying disorder or constitutes a disability in and of itself, the Board does not find his statements competent for this purpose.  Such an opinion requires more than mere observation but rather requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Questions of medical diagnosis not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Moreover, the Veteran has not asserted that he is reporting a diagnosis provided by a medical professional, and the record does not contain any indication that a medical professional has diagnosed the Veteran with a disability manifested by weight changes based on any purported lay symptoms.  See Jandreau, 492 F.3d at 1327.  Thus, as a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter, and the lay assertion in this instance regarding the possible presence of a current disability manifested by weight changes holds no probative value.

Hence, the claim of entitlement to service connection for a disability manifested by abnormal weight loss/gain is denied.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a disability manifested by gastrointestinal signs or symptoms other than bowel dysfunction, to include GERD, is denied.

Entitlement to service connection for a disability manifested by abnormal weight loss/gain is denied.


REMAND

As to muscle and joint pain, as above, the Board has attempted to broadly characterize the issue in order to afford the Veteran every benefit under the applicable laws and regulations, notwithstanding the fact that the contentions regarding this issue are somewhat vague and unclear.  In the initial June 2011 claim, the Veteran claimed entitlement to service connection for, inter alia, "joint pain," "muscle pain," and "[G]ulf [W]ar [S]yndrome," even though there is no indication he served in Southwest Asia.  Additionally, in a March 2013 notice of disagreement, the Veteran stated that, as to the claim for joint and muscle pain:

I am claiming this due to the osteoarthritis that I have in my back, neck and hips I have continually been denied for neck injury even though it was sustained at the same time as my back injury.  However I am not contesting that now I am however contesting the joint and muscle pain due to the post-traumatic arthritis that I have in my lumbar, shoulders, hips and legs I have been treated for these and they have been diagnosed as pertaining to my injuries in service I have been supplied medical treatment for them on several occasions the last was with my shoulder which I have stated I was given the run around for over a year before I went to Dr. Teeter and had reconstructive shoulder surgery.  I have had many issues with falling and breaking my ankles, foot, tearing shoulder muscles, disc displacement, hip pains.  Many of these falls have been sudden and without just cause as slipping, tripping, etc more they were sudden loss of balance or sudden dizziness or numbness which have resulted in injuries traumatic and not.  I have been supplied medication for the arthritis in my lower back, shoulder and hips and this medication is 1. MELOXICAM TAB 15MG Some of the side effects of this medication are as follows: Rapid weight gain, nervousness, drowsiness, dizziness, decreased balance, severe acid-reflux, these are to name but a few.  So the joint pain was not in the military but it is a direct result of the injuries or treatment of the injuries sustained in the military.

Further, at the March 2014 hearing, the Veteran stated that the joint/muscle pain was secondary to medication that he is taking for his back and that the joint pain relates to the shoulder, elbow, and hips which he relates to repeated falls that were due to his back disorder and sciatica.

In November 2016, a VA examiner provided etiological opinions addressing a right rotator cuff repair and biceps tendonitis and a recent right hand laceration.  As noted above, however, one interpretation of the Veteran statements appears to be that he is claiming entitlement to a generalized pain disorder.  Significantly, an October 2016 VA treatment records show a diagnosis of chronic pain syndrome.  Since the opinion did not address this syndrome, and the syndrome appears to be consistent with the kind of disorder the Veteran is complaining of, the Board finds that an addendum opinion is needed.

Regarding fatigue, the Veteran similarly appears to be claiming entitlement to service connection for generalized fatigue.  In the June 2011 claim, he claimed service connection for "fatigue" and at the March 2016 hearing, he reported that he had been diagnosed with chronic fatigue syndrome.  He has related this fatigue to service-connected disabilities and medication taken for service-connected disabilities.

In November 2016, the VA examiner opined that the claimed condition was less likely than not related to service because "the Veteran has signs and symptoms consistent with chronic fatigue syndrome, however he has other health and mental conditions that can mimic or trigger those signs and symptoms...[and] there is no documentation in his military records that he had or developed chronic fatigue syndrome while in the service."  In a November 2016 addendum, he noted that the disabilities which "may mimic or trigger" chronic fatigue included migraine headaches, thoracolumbar intervertebral disc syndrome, anxiety and depression, radiculopathy, and residuals from neck and back injury.  The November 2016 disability benefits questionnaire also shows a diagnosis of chronic fatigue syndrome.

In sum, it is not clear to the Board whether the examiner is concluding that the Veteran has an actual diagnosis of chronic fatigue syndrome or whether he merely has symptoms which mimic such a disorder.  Moreover, although the examiner's overall conclusion appears to be that chronic fatigue syndrome is not related to service or a service-connected disability, the notation that some of his service-connected disabilities may "trigger" chronic fatigue syndrome would suggest that they aggravate it, if he indeed has such a disability.  A clarifying addendum opinion is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the November 2016 VA opinions or other appropriate VA examiner for an opinion addressing the etiology of the Veteran's current chronic pain syndrome and chronic fatigue syndrome.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should clarify whether the Veteran has a current diagnosis of chronic fatigue syndrome.  If so, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that chronic fatigue syndrome was caused or aggravated (permanently made worse) by any service-connected disorder, to include any medications taken as a result of service-connected disabilities.  If there is evidence of aggravation, the examiner should describe the extent of aggravation with as much detail as possible.

(b) The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that chronic pain syndrome is related to or had its onset during the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not that chronic pain syndrome was caused or aggravated (permanently made worse) by any service-connected disorder, to include any medications taken as a result of the service-connected disabilities.  If there is evidence of aggravation, the examiner should describe the extent of aggravation with as much detail as possible.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


